PER CURIAM: *  Trent Taylor, Texas prisoner # 1691384, has appealed the district court’s interlocutory order denying his motion for appointment of counsel. We will not overturn a district court’s decision regarding appointment of counsel unless the appellant shows a “clear abuse of discretion.” Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987). Because this case does not present exceptional circumstances requiring appointment of counsel, Taylor has failed to make such a showing. See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982). The district court’s order is AFFIRMED.   Pursuant to 5th Cir. R. 47.5, the court' has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.